Per Curiam:

This was an action by the assignee of two promissory notes executed by Logan as part of the purchase-price of thrashing machinery. Among other defenses, Logan pleaded that the plaintiff Was not the owner and holder of the notes, and had no right, title or interest in the same. Evidence was introduced in support of this and other defenses pleaded. The jury found generally for Logan, and specially that the plaintiff Cleary did not purchase the notes and was not their owner. This finding was based upon contradictory evidence, of the value of which the jury were the sole judges. They having determined that Cleary was not the owner of the notes, he cannot recover upon them. (Stewart v. Price, 64 Kan. 191, 67 Pac. 553.)
There is much contention as to the correctness of the court’s rulings in other matters, the consideration of which we are not required to go into, the plaintiff having no right to recover by reason of the fact that he is not the owner of the notes.
The judgment will be affirmed.